                                             DOCUME~ff
UNITED STATES DISTRICT COURT                 ELECTRON!CALL y FILED
SOUTHERN DISTRICT OF NEW YORK                DOC#
                                             DATEF      -4--..
                                                  -IL_E_D:-.. ~,,~~~-~-
EMANUEL DELACRUZ,

                    Plaintiff,            19-cv-10254 (JGK)

          - against -                     ORDER

BURBERRY LIMITED,

                    Defendant.


JOHN G. KOELTL, District Judge:

     The plaintiff may file an amended complaint by February 24,

2020. The defendant may move or answer by March 10, 2020.

     If the defendant makes a motion, the plaintiff may respond

by March 24, 2020. The defendant may reply by April 3, 2020.

Discovery is stayed pending a decision on the motion.



SO ORDERED.

Dated:    New York, New York
          February 10, 2020
                                         John G. Koeltl
                                       ed States District Judge
